Opinion by
Mr. Justice Mestrezat,
The facts found by the learned trial judge and opinions filed by him fully sustain his conclusion. There' is no attempt here to interfere with or abridge' the charter rights of the defendant company “to carry on the business of constructing, maintaining and operating telegraph and telephone lines ” in the city of New Castle. It is maintained, however, by the plaintiff that it has the authority to regulate and supervise the location and construction of the defendant’s lines of telegraph and telephone poles upon the streets of the city, and that the general ordinance of June 6, 1899, is a valid exercise of that authority and infringes none of the rights granted the defendant company by its charter. This ordinance provides, inter alia, that the corporation may apply to councils to have its poles located, “ and that councils may thereupon designate the location of each pole, or authorize the street committee or city engineer to make the location thereof.” The ordinance of April 5, 1882, under which the poles of the defendant company were located and erected, requires the poles to “ be located and erected under the supervision and approval of the city engineer.”
It is well settled in this state that a municipality may provide by reasonable regulations the manner in which a telegraph or telephone company must enter upon and occupy its streets. The rights of the' company acquired by the charter must be exercised in subordination to this authority inherent in the municipality. The extract quoted from the ordinance of 1899, *377and which is objectionable to the defendant company is simply a provision regulating the manner in which the. poles may be located and erected. It does not prevent the company from erecting poles in any street in the city or in any manner impair its right to do so. Hence, as held by the learned trial judge, it was clearly within the power of the municipality to enact the ordinance.
It is contended by the defendant company that the poles it was erecting and intended to erect at the time the injunction was served had been located by the city engineer under the ordinance of April 25, 1882. But this allegation is not sustained by the facts found by the court below. While the learned judge finds that the city engineer had given a “ qualified verbal approval ” to a general plan or plot made by the defendant of the proposed extension of its pole lines in the city, he finds “that the city engineer was not locating, supervising or approving of the location of the poles, the erection of which is complained of in this case.” The mere verbal approval by the city engineer of a general plan, showing the places where the defendant intended erecting its poles, would not authorize the company to erect its poles in the streets of the city at the points designated on the plan without further supervision and approval.by that officer. The ordinance enacted that the poles “ shall be located and erected under the supervision of the city engineer,” and this unquestionably required him to locate the poles on the ground and to supervise and approve their erection. Under the evidence it cannot be pretended that the city engineer either located the poles on the ground or was supervising their erection when this bill was filed; the contrary, however, was distinctly found by the trial judge. The defendant, therefore was proceeding to construct its line of poles without authority of the city and in disregard of the expressed provision of the ordinance of April 25, 1882, the protection of which it has invoked as a defense in this case.
The decree entered by the court below assures ample protection to the defendant company of its rights to construct and maintain its telegraph and telephone system on the streets of the city of New Castle. While it enjoins the defendant company from erecting poles in new locations except at locations to be given by municipal authority, yet it reserves “to the *378court the right to grant defendant relief should said city authorities refuse to give or approve such locations upon defendant’s application therefor.” The court, therefore, can, and will, protect the defendant company against the enforcement of the ordinance of June 18,1899, in any manner prejudicial to the vested rights acquired by it under the charter granted by the commonwealth.
Notwithstanding the criticisms of appellant’s counsel, we see no sufficient reason for disagreeing with the trial judge on his finding of facts. He evidently gave careful consideration to all the evidence aiid it fully supports his conclusions.
The assignments of error are overruled and the decree is affirmed.